Title: From Louisa Catherine Johnson Adams to John Adams, 1 December 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 1 December 1819
				
				Your Letter my dear John was brought me just before dinner and I hasten to answer it more particularly that part of it in which you mention that Messrs. Calvert and Taylor intend leaving Cambridge a week sooner then than the commencement of the Vacation and I am authorized by your father to tell you to present his compliments to Dr. Kirkland and request he will permit you to leave Cambridge at the same time so that you may spend your Xmas with us at Washington—.You and George may get whatever is necessary for you to have to enable you to appear as you ought here as to clothing and he recommends that you should be very careful of your baggage Great Coats &c on the road. Mr. Adams is already authorized to advance you the Cash for your journey and we have spoken to a Lady at Philadelphia where we suppose you will probably pass a night and perhaps a day to take you and furnish you with an apartment She resides in North third Street number 30 and from there you must take charge of a box for me which you must keep inside of the Carriage and take special care does not get broken—You must not forget to bring Charles’s boots and Shoes who says he shall certainly be very angry if you do not answer his last very polite Letter—Be sure you look smart and bring with you a store of good humour to cheer the heart of your affectionate Mother
				
					L. C. A.
				
				
			